91 F.3d 132
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Betty Jean MURPHY-BARBER, Plaintiff--Appellant,v.J.J. MURRAY, Camp Administrator;  Patricia Peoples;  WARDENHADDEN;  BUREAU OF PRISONS, Agency of theDepartment of Justice, Defendants--Appellees.
No. 96-6247.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 20, 1996Decided:  July 1, 1996

Betty Jean Murphy-Barber, Appellant Pro Se.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing her civil rights action as frivolous under 28 U.S.C. § 1915(d) (1988).  In her complaint, Appellant alleged a discriminatory and retaliatory institutional transfer, deliberate indifference to serious medical needs, denial of access to courts, and denial of the right to have prejudicial erroneous information removed from her prison file.  The district court properly dismissed the claims against Patricia Peoples and Bureau of Prisons because they are not persons subject to suit under Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971).


2
The district court dismissed the remaining claims as frivolous under § 1915(d), based on Appellant's failure to allege certain facts or to support her claims with evidence.  Because Appellant may be able to particularize her complaint to state non-frivolous claims arising from the events described in the complaint, see Coleman v. Peyton, 340 F.2d 603, 604 (4th Cir.1965), we modify the district court's order to reflect that the dismissal is without prejudice and affirm that disposition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED